Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION

This action is responsive to the Application filed on 10/9/2020.  
This application is a continuation of application Ser. No. 15/395857 filed on 12/30/2016 which is a continuation of application Ser. No. 12/978082 filed on 10/22/2012. 
Claims 1-25 are pending in the case.  Claims 1, 11, and 21are independent claims.



EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for this examiner’s amendment was given in telephone interview on 20 July 2021 by applicant’s representative Ryan Strauss.

	Please replace the following claims: 

11. (Currently Amended) One or more non-transitory computer-readable media (NTCRM) comprising instructions, wherein execution of the instructions by one or more processors is to cause a computer device to: 

display the webpage with an icon for each identified actionable area of the actionable areas, 
each icon representing a gesture to be performed to activate a corresponding actionable area; and 
activate an actionable area of the actionable areas in response to detection of a gesture performed by a user to select an icon corresponding to the actionable area to be activated. 

21. (Currently Amended) A method of operating a computer device, the method comprising: 
identifying, by the computer device, actionable areas of a webpage within the webpage; 
displaying, by the computer device, the webpage with an icon for each identified actionable area of the actionable areas, 
each icon representing a gesture to be performed to activate a corresponding actionable area; identifying, by the computer device, 
the gesture performed by a user to select one of the displayed icons corresponding to one of the actionable areas from a motion data stream generated by the one or more cameras; and 
activating, by the computer device, the one of the actionable areas in response to detecting the gesture performed by the user. 



REASONS FOR ALLOWANCE

The following is an Examiner’s statement of reasons for allowance:

Claims 1-25 are allowed. 

The Examiner has carefully examined independent claims 1, 11, and 21.  The closest prior art of reference of record are Park (PGPUB 20100107054), Mattingly (PGPUB 20110197161), and Baker (PGPUB 20080189593), and Tsurumi (PGPUB 20090073117).



Mattingly discloses method and system comprising: 
identify an actionable area of a webpage within the webpage;  (Mattingly paragraph [0021] discloses actionable area, action area where some action is performed when accessed) 
display an icon for the actionable area, and (Mattingly paragraph [0070] discloses icon for actionable area, a handle) 
activate the actionable area in response to detection of performance of the gesture by a user to select the displayed icon (Mattingly paragraph [0070] discloses activating the actionable area by gesture, moving handle to left scrolls through slot 29). 

Baker discloses method and system comprising: 
identify an actionable area of a webpage within the webpage; (Baker paragraph [0004] discloses identifying an actionable area, MP3 file link) 
display an icon for the actionable area, the icon representing a gesture to be performed to activate the actionable area (Baker paragraph [0004] discloses displaying icon indicating actionable area, playback icon next to mp3 file link)

Tsurumi discloses method and system comprising: 
identify an actionable area of a webpage within the webpage; (Tsurumi paragraph [0082] discloses displaying actionable area, link 82, as shown in in figure 13) 
display an icon for the actionable area, (Tsurumi paragraph [0107]-[0109] discloses icon 83 indicating position of actionable area is displayed on the actionable area, link 82 as shown in figure 17) 
 by a user to select the displayed icon. (Tsurumi paragraph [0107]-[0109] discloses activating link to second webpage, Webpage2 as shown in figure 18, in response hand grab gesture of icon 83 a shown in figure 16 and 17)


The cited prior art of record does not disclose combination of method and system comprising: 
at least one display device; 
one or more processors communicatively coupled with the one or more cameras and the at least one display device; and 
one or more machine-accessible storage media coupled with the one or more processors, wherein the one or more processors are to execute instructions stored by the one or more machine-accessible storage media to: 
identify an actionable area of a webpage within the webpage; 
display an icon for the actionable area, the icon representing a gesture to be performed to activate the actionable area, and 
activate the actionable area in response to detection of performance of the gesture by a user to select the displayed icon. 


ALLOWABLE SUBJECT MATTER

Claims 1-25 are allowed with the examiner’s amendment noted above.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE J PARKER whose telephone number is (571)270-3647.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wiiliam Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEANETTE J PARKER/Primary Examiner, Art Unit 2175